DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following informalities: 
Reference character “80” has been used to designate both the “tracer plate” first in [0050] and the “ultrasound probe” in [0071];
Reference characters “40” in [0055] and “80” in [0071] have both been used to designate the “ultrasound probe”;
Reference characters “130” in [0070] and “140” in [0070]-[0071] have both been used to designate the “instrument”;
Reference signs “70” and “140” mentioned in the description are not found in the drawings;
The description of Fig. 6 in paragraph [0070] is directed to specific reference numbers which are not included in the figure.    
Paragraphs as numbered in applicant’s pre-grant publication US 2020/0015781.	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:  
Claim 1 recites “the processing unit is configured (i) to receive 3D information.” Applicant is encouraged to define the acronym in its first occurrence;   
Claim 4 recites “a display (60)” which should be changed to exclude “(60)” for consistency with the claim set;
Claim 8 recites “a camera (90)” which should be changed to exclude “(90)” for consistency with the claim set.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a processing unit” in claim 1, “a visualization device” in claim 2, “a projecting unit” in claim 5, and those depending therefrom have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they met the three prongs identified above. For each element, 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: Regarding the “processing unit,” paragraph [0032] discloses a “data processor.” However, the specification is lacking details of algorithms for carrying out the claimed function of the “processing unit.” Regarding the “visualization device,” paragraphs [0019]-[0020], at least, disclose “a display.”  Regarding the “projecting unit,” paragraphs [0030], [0052], and [0070]-[0071] correspond to “a projecting device” or a “projector.” 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Changing the language of the claims to read “a processor” instead of “a processing unit”, “a display” instead of “a visualization device”, “a projector” instead of “a projection unit”, or similar would overcome the 112(f) invocation. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a processing unit” which invokes a means-plus-function interpretation under 35 U.S.C. 112(f) according to the analysis set forth above. It is noted that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B). The “processing unit” is not deemed to provide sufficient detail of the algorithm “to receive 3D information of a region of interest…to determine the position of the marker relative to the ultrasound device…and to determine the position and orientation of the marker relative to the tracking device.” Applicant is reminded that an algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as noted for computer-implemented limitations invoking 35 U.S.C. 112(f), wherein the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B).
Claims 3, 4, 5, 7, 8 recite the limitation “the visualization device” or “the generated visualization.” There is insufficient antecedent basis for these limitation in the claim, because they depend from claim 1, which does not include “a visualization device” or “a generated visualization.” 
	Claim 6 recites “a determination of a 3D position and orientation of the marker based on an ultrasound image.” It is unclear whether applicant intends this to be different from “the 
Claim 10 recites “determining a position of a marker relative to a region of interest within a body based on first image data.” It is unclear what the source of the “first image data” is and how it differs from the “second image data, wherein the second image data are ultrasound image data.” It is not clear how applicant intends to distinguish between first and second image data. For these reason, claim 10 and its dependents are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a computer program product” encompasses software per se. Products that do not have a physical or tangible form, such as a computer program per se are not directed to any of the four statutory categories. Applicant’s specification provides information on the computer program as comprising “sets of instructions” in [0027]-[0030] and which “may be loaded into a work memory of a data processor” and may be stored in a “computer-readable medium such as a CD-ROM” in [0032]. These descriptions do no impose structural limitations on the program itself and clearly indicate software per se. See MPEP 2106.03 I.    


The judicial exceptions are not integrate into a practical application and do not recite sufficiently more. Elements such as the “region of interest”, “marker”, “indication”, “surface of the body”, and “projection” only specify reference points for the execution of the abstract idea 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claim 13 and all its dependents are directed to abstract ideas without sufficient integration into practical application without significantly more. Therefore, claims 13-15 are not patent eligible in their current rendering. 

Examiner notes that the “computer program product” of claims 10-12 follows a similar fact pattern to the “method” of claims 13-15 as far as being directed to a judicial exception. The additional recitation of a “tracking device” in claim 10 and “a camera” in claim 11” are regarded as insignificant pre-solution activities for collecting data that will be manipulated by the judicial exception. Therefore, claims 10-12 are further not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger et al. (US 2016/0242855) in view of Guo (WO 2016/064321). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
Regarding claim 1, Fichtinger teaches a system providing images guiding surgery (“surgical tracking method, comprising: generating an image of a tissue volume” [0008]), comprising: a tracking device (position tracker system 42), an ultrasound device (ultrasound transducer 43), wherein a position and orientation of the ultrasound device is traceable by the tracking device (“an EM [electromagnetic] tracked ultrasound (US) probe is used to identify and register the tumor location and delineate the desired resection volume intra-operatively” [0044]), and a processing unit, wherein the processing unit is configured (i) to receive 3D information (“a processor that receives images of the tissue volume from an imaging device, generates a three-dimensional delineation of a portion of the tissue volume from data points in the images of the tissue volume; and three-dimensionally registers the delineated portion of the tissue volume with the surgical tool in real time” [0017]). However, Fichtinger does not teach that the processor is configured (i) to receive 3D information of a region of interest in relation to a marker, with both the region of interest and the marker being located within a body, (ii) to determine the position of the marker relative to the ultrasound device based on an ultrasound image of the body including the marker, and (iii) to determine the position and orientation of the marker relative to the tracking device. 
Guo, which teaches a medical imaging system and automatic detection of a wire in a region of interest within the body for aiding in surgical navigation, shares a technical field with the instant application. Specifically, Guo discloses in [0025] that “a fiducial 50 may be disposed internally within tissue 42 (e.g., breast, abdomen, etc.) of a subject, shown as patient 60” as illustrated in Figs. 2A-2C, wherein “the fiducial 50 includes a t-shaped wire,” but may include “a differently shaped wire, a clip, a needle, an internal marking, and/or an external marking” (emphasis added). Specifically, Fig. 2B is “an illustration of the fiducial of Fig. 2A implanted within tissue near a region of interest” ([0011]) in Fig. 2B. This evidence reads on the region of interest in relation to a marker, with both the region of interest and the marker being located within a body. 
Further, Guo teaches in Fig. 2C that a “computing device 10 is communicably coupled to the input device 24 which may include the imaging device (e.g., ultrasound, etc.). The imaging device may be used to scan the tissue 42 of the patient 60 to acquire image data including a plurality of pixels regarding at least one of the tissue 42, the fiducial 50, the critical structure(s) 44, and the ROI 40” ([0027]). Therefore, the position of the marker (i.e., the fiducial 50) relative to the ultrasound device base on an ultrasound image of the body including the marker can be determined based on the inclusion of the fiducial 50 in the image data acquired by the ultrasound imaging device (i.e., input device 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fichtinger to replace localization needle 45 with the implantable fiducial 50 of Guo (optionally retaining the EM sensor 45a) in order to obtain 3D information of the region of interest (e.g., a tumor) due to the imaged information received regarding the marker (e.g., fiducial 50) since “the wire localization technique is by far the most favored” surgical optimization “for breast conservation surgeries in early stage lesions” (Guo [0003]). 
determine the position and orientation of the marker relative to the tracking device by one of two ways: First, the position and orientation of the fiducial 50 is extrapolated from its determined position relative to the ultrasound device based on an ultrasound image (i.e., ultrasound transducer 43 including EM sensor 43a) which is itself tracked by the position tracking system 42 to determine the position and orientation of the marker relative to the position tracking system 42. Second, if the EM sensor 45a is retained on the fiducial 50 replacing the wire-localization needle, the EM tracking device may thus directly track the position and orientation of the fiducial 50. 
With respect to claim 2, Fichtinger further teaches the system of claim 1, wherein the system further comprises a visualization device (navigation computer 41) configured to generate a visualization of the region of interest in relation to an outer surface of the body in [0054]: “the navigation view may be augmented with an approximate visualization of the breast surface and the operating table, as shown in Figs. 5B and 5C. In various embodiments, the breast surface/shape may be approximated… from the surface that the ultrasound transducer touches while scanning (presence of skin contact is determined automatically from the image content), by fitting a shape such as a half spheroid, determined by fitting a surface on points and curves defined by touching the breast skin surface or moving very closely to the skin surface, or by applying 3D imaging methods (e.g., using depth cameras, surface scanners, etc.).” Figs. 5B and C include visualizations of the body, which inherently includes the surface of the body, wherein the region of interest (i.e., tumor bed 49) is visible beneath the surface.  
Regarding claim 3, Fichtinger further teaches the system of claim 1, wherein the generated visualization of the region of interest includes a projection of boundaries of the region of interest via Figs. 5B-C and 9-11. First in Figs. 5B-C, the boundaries of the tumor are visible in 
With regard to claim 4, Fichtinger further teaches the system of claim 1, wherein the visualization device comprises a display (60) adapted to show the generate visualization at least in [0040]-[0041]: “Embodiments include a data processing system that controls the navigation system, such as that shown in Figs. 4, 5A, and 6” wherein the “data processing system, in conjunction with a graphical user interface (GUI), may include functions such as…displaying results and/or images on a display of the system” such as “a computer screen, television screen, display screen, terminal device, a touch sensitive display surface or screen, or a hardcopy producing output device such as a printer or plotter.” 
Regarding claim 6, the modification of Fichtinger teaches the system of claim 1, wherein the marker comprises a structure allowing a determination of a 3D position and orientation of the marker based on an ultrasound image. Fichtinger does not teach the marker, and instead Guo is relied upon to teach a marker comprising a structure (t-shaped wire as fiducial 50 in Fig. 2A) wherein the position and orientation is detected in the “3D ultrasound image…acquired by a 3D 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fichtinger with the fiducial of Guo for the same reasons previously set forth for the parent claim. 
With respect to claim 7, Fichtinger further teaches the system of claim 1, further comprising an instrument (tracked-surgical tool 47 with EM sensor 47a in Figs. 4, 5A, and 6, or catheter needle 74 and tracked needle guide 73 with EM sensor 73a in Fig. 12A), wherein a position and orientation of the instrument is traceable by the tracking device (“real-time registration and visualization of the resection volume and tool 47 with EM sensor 47 a…position with respect to the reference sensor 46” [0048]; “Optionally, the orientation may be determined manually by moving the tracked tool” [0052]), and wherein the generated visualization includes an indication of a relation of the instrument to the region of interest (“use the EM tracking data to three-dimensionally register the delineated portion of the tissue volume with an EM-tracked surgical tool in real time…and produce an output comprising images of the EM-tracked surgical tool registered in the delineated portion of the tissue volume in real time” [0020]).
Regarding claim 8, Fichtinger further teaches the system of claim 1, further comprising a camera (90) for imaging the body including the region of interest, wherein the generated visualization of the region of interest includes an overlay of image information from different images in Figs. 5C and [0054]. Specifically, “to help the surgeon in determining directions, sizes, and distances, the navigation view may be augmented with an approximate visualization of the using depth cameras, surface scanners, etc.).” The tumor bed 49 representing the region of interest is included in imaging the body including the region of interest. Further, image 5C incorporates the “visualization of the breast surface” overlaid with and the tumor bed 49, wherein “the tumor shape in 3D is delineated by identifying tumor boundary points on 2D ultrasound slices…e.g., by tapping each point on the images displayed on a touch-screen of a computer or tablet” ([0045]). Thus, image 5C includes image information from different images, namely the camera image of breast surface and the ultrasound image reconstruction of tumor. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger and Guo as applied to claim 1 above, and further in view of Hummelink (WO 2015/1355985). 
In regard to claim 5, the modification of Fichtinger teaches the system of claim 1, but neither Fichtinger nor Guo teach wherein the visualization device has a projecting unit adapted to project the generated visualization. Instead, Hummelink is relied upon for teaching a projection system for projecting an image representation of one or more anatomical features onto a subject for use in surgical procedures, which shares a technical field with the instant application. Hummelink specifically teaches that “projection system 1…comprises a movable projector 16 having a projection line of sight and which is configured for projecting an image representation 18 of one or more anatomical features of interest” (pg. 10, lines 31-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation computer 41 of Fichtinger to incorporate the projector 16 of Hummelink to project the generated visualization onto a surface 
Regarding claim 9, the modification of Fichtinger teaches the system of claim 1 but does not disclose further comprising a hyperspectral or multispectral camera for imaging the region of interest in either Fichtinger or Guo.
However, Hummelink discloses on pg. 8, lines 18-23 that “the first detector 12 may be a digital camera” or “may be an infra camera.” The broadest reasonable interpretation of a hyperspectral camera is a camera that collects the wavelengths within the camera’s spectral range. Digital cameras are widely used to collect images in the visible light spectrum (λ = 380-760 nm), while infra-red cameras capture wavelengths between 750 nm – 1 mm that are invisible to the human eye. Thus, the camera that may comprise the first detector 12 encompasses hyperspectral cameras that capture the wavelengths within their nominal spectra. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fichtinger by defining the type of camera used to approximate the visualization of the breast surface to include at least the infra camera of Hummelink as an alternative method to identify regions of interest based on different temperature profiles. Detection of tumors by IR imaging is a well know technique in the field of oncology due to the elevated metabolic activity – and therefore temperature - of cancer cells.  Hummelink specifically shows the function of its infra camera in detecting the “plurality of intraoperative markers 10,” which may comprise a heat or cold source, “distinguishable by their temperature [difference] from their surrounding area” (pg. 8, lines 22-25). 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtinger, Guo, and Hummelink. 
In regard to claim 10, Fichtinger further teaches a computer program product comprising sets of instructions for determining a position and orientation of the ultrasound device based on data received from a tracking device (see [0044] as for claim 1 above), determining a spatial relation between the region of interest and the tracking device in [0019]. Specifically, “the invention provides programmed media for use with a processor, comprising: code stored on non-transitory storage media compatible with the processor, the code containing instructions to direct the processor to receive image data and generate an image of a tissue volume; receive EM tracking data and use the EM tracking data to three-dimensionally delineate and track the tissue volume.” Further, because the region of interest, such as the tumor, is imaged by the EM-tracked ultrasound transducer 43, the spatial relation between the region of interest and the tracking device is thus determined. Fichtinger further teaches generating a visualization as previously conveyed for claims 2-3 (see [0030], [0034]-[0036], [0054], [0082]). 
However, Fichtinger does not disclose determining a position of a marker relative to a region of interest within a body based on first image data, determining a position of the marker relative to an ultrasound device based on second image data, wherein the second image data are ultrasound image data, or generating a visualization indicating the position of the region of interest on the outer surface of the body. Instead, Guo teaches the position of a marker relative to a region of interest within a body and it position relative to an ultrasound device based on second image data, wherein the second image data are ultrasound image data as previously conveyed in claim 1 (and Guo [0011], [0027], and Figs. 2A-C). Further, under the broadest reasonable the first image data is not limited by data type and is therefore not precluded from also being ultrasound image data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fichtinger to include the implantable marker of Guo for the same reasons as applied to claim 1. 
However, Guo does not disclose generating a visualization indicating the position of the region of interest on the outer surface of the body. Instead, Hummelink is relied upon to project the visualization of the region of interest onto the surface of the body as described by “a movable projector 16 having a projection line of sight and which is configured for projecting an image representation 18 of the one or more features of interest on a second body surface 20” (pg. 10, lines 32 – pg. 11, line 1), wherein “the second body surface 20 may comprise an outer body surface such as a skin surface or comprises an internal body surface such as abdominal fascia” (pg. 16, lines 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the navigation computer 41 of Fichtinger with the projector of Hummelink for the same reason as previously presented for claim 5. 
Regarding claim 11, Fichtinger further teaches the computer program product of claim 10, further comprising sets of instructions for generating an overlay of the visualization onto an image of the outer surface of the body received from a camera as previously conveyed for claim 2 in [0054] and Fig. 5C: The image of the outer surface of the body received from a camera is taught “by applying 3D imaging methods (e.g., using depth cameras, surface scanners, etc.).” Further, generating the overlay of the visualization, which indicates the position of the region of interest, such as the tumor, is taught in [0045] as previously discussed for claim 8. 
the computer program product of claim 10 and visualization including a projection of boundaries of the region of interest (see claim 3 and Fichtinger [0030] and [0034]-[0036]) but does not disclose the visualization includes a projection of the boundaries of the region of interest onto the outer surface of the body. Instead Hummelink teaches the “projector 16 having a projection line of sight and which is configured for projecting an image representation 18 of the one or more anatomical features of interest on a second body surface 20” (pg. 10, lines 32 – pg. 11, line 1). The reference further includes “anatomical features such as perforators 5a and blood vessel 5b” whose boundaries are visible in the “projected image representation 18” of Fig. 3 (pg. 15, lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Fichtinger to utilize its boundary detection of the tumor as described in [0034]-[0036] to apply to the outer surface of the body as in the projected image representation 18 of Hummelink in order to provide the location of the region of interest to the surgeon as seen from the surface of the body for incision to address the current challenge of “the balance between adequate surgical margins and cosmesis” (Fichtinger [0004]). 
Regarding claim 13, Fichtinger teaches a method (“surgical navigation method” [0002]) comprising the steps of: determining a spatial position and orientation of the ultrasound device (EM-tracked ultrasound transducer 43) and generating an indication of a spatial position of the region of interest in relation to an outer surface of the body: The spatial position of the region of interest in relation to an outer surface of the body is indirectly found by determining the spatial position of the region of interest in the ultrasound image from the ultrasound transducer 43, surface that the ultrasound transducer touches while scanning (presence of skin contact is determined automatically from the image content)” ([0054]), which provides information regarding the spatial position of the tumor relative to the body surface. 
However, Fichtinger does not teach the method further determining a region of interest inside a body relative to a marker based on a first image, wherein the first image is a pre-operative image or determining a spatial position of the marker relative to an ultrasound device based on a second image, wherein the second image is generated by the ultrasound device. Guo instead teaches determining a region of interest inside a body relative to a marker (“fiducial 50 may be positioned at least partially within the tissue 42 of the patient 60…such that at least a tip 52 of the fiducial 50 is positioned near and/or within a region of interest (ROI) 40 of the tissue 42” [0026]) and determining a spatial position of the marker relative to an ultrasound device based on a second image, wherein the second image is generated by the ultrasound device (“the fiducial 50 may be subsequently detected using an imaging device (e.g., ultrasound, etc.)” [0027]). It is inherent to the ultrasound imaging device to determine a spatial position of the marker within the image the device generates. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fichtinger to include the implantable marker of Guo for the same reasons as applied to claim 1. 
However, Guo also does not teach determining a region of interest inside a body relative to a marker based on a first image, wherein the first image is a pre-operative image. Instead, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fichtinger to incorporate preoperative imaging to locate the implanted marker 50 of Guo in the region of interest so that “the one or more preoperative images may be post-processed” to comprise “simplified images or views of the one or more anatomical features of interest. That is, a projected image representation 18 on a subject 2 may be a simplified image or view only showing the one or more anatomical features most relevant to the application” which “is less distracting and most efficient for providing relevant information to a user of the projection system 1” (Hummelink pg. 16, lines 23-31).   
With regard to claim 14, the modification of Fichtinger teaches the method of claim 13, with Hummelink further teaching the method comprising the step of providing a projection of the indication onto the outer surface of the body as conveyed above for claim 10 on pg. 10, lines 32 – pg. 11, line 1 and pg. 16, lines 6-7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the navigation computer 41 of Fichtinger with the projector of Hummelink for the same reason as previously presented for claim 5.
Regarding claim 15, Fichtinger further teaches the method of claim 13, further comprising the steps of determining a spatial position and orientation of an instrument, and generating an indication of a spatial position of the instrument in relation to the region of interest as conveyed above for claim 7 in [0020], [0048], [0052], and the Figs. 4, 5A, 6, and 12A-B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793